Title: Paul R. Randall to John Adams, 25 Feb. 1786
From: Randall, Paul R.
To: Adams, John


          
            
              
            
            

              Barcelona.

               Feb. 25th. 1786—
            
          

          The last Letter I had the Honor to address to your Excellency was
            of the 17th: instant—conveyed by Mr Harrison, who has resided in Cadiz, I believe in Quality of Consul—in which I
            suggested some small Difficulties embarrassing Mr Lamb’s
            Embarkation—but as I had not received Intelligence of their Removal until Mr Harrison was on the point setting out—he will supply to your
            Excellency that permission is granted to Mr Lamb for
            extracting the Sum of £2000 st out of the Kingdom upon giving Caution to abide the
            Directions of the Court thereupon.—
          Mr Lamb has since purchased a Vessel,
            instead of freighting, which was perhaps rendered necessary considering a full
            Quarantine, and that he was demanded half the Price of a small Vessel for the Freight of
            a few Months. In three or four Days the Vessel will be rendered fit for Sea—at the End
            of which Time I know of no further Obstacles to impede our progress to Algiers. We have
            no late Intelligence from thence, and are not acquainted or even informed:—whether the
            spanish Peace is absolutely concluded or not—tho’ we are in the presumption that it must
            be e’er this.
          My Industry should not be wanting in seeking every Occasion to
            advise your Excellency upon each individual Step, could my Services be equal with my
            Intentions—but that crude Information might rather obscure than reflect Light
            upon the Business—especially as we have not always safe Conveyances to command at
            this Distance.
          Mr Jefferson will conclude from Mr Harrison that Mr Lamb will
            shortly proceed—therefore it may not be of so much Importance to offer this Letter for
            his Inspection—rather than take a more unsuspicious Method of forwarding it to your
            Excellency inclosed to my Brother—but as I conceived it might be in some Measure
            satisfactory to your Excellency to be ascertained in these trifling particulars in a
            Business so interesting;—I have taken the Liberty to write, and at the same time to
            evince, that in Matters of more Consequence my Attention shall not be wanting.
          With sentiments of the highest Respect, your Excellency will permit
            me to consider myself / Your most obedient Hum st



          
            
              PR Randall
            
          
          
            With the purest satisfaction I reflect upon the Expressions of
              Kindness from Mrs. & Miss Adams on my Expedition,
              and wish on all Occasions to be suffered respectfully to declare my Sensibility of the
              Honor confered on me.
          
        